Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 1 of 12



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  DOUG LONGHINI,

              Plaintiff,
  v.

  PNS STORES INC. d/b/a BIG LOTS,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, DOUG LONGHINI, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues PNS STORES INC. d/b/a BIG LOTS,

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, DOUG LONGHINI, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.

         5.           At all material times, Defendant PNS STORES INC. owned and operated a retail

  business at 7930 Pines Blvd, Pembroke Pines, Florida (hereinafter the “Commercial Property”)
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 2 of 12



  and conducted a substantial amount of business in that place of public accommodation in Broward

  County, Florida. Defendant holds itself out to the public as “Big Lots.”

         6.         At all material times Defendant PNS STORES INC. was a Foreign Profit

  Corporation organized under the laws of the state of California with its principal place of business

  in Columbus, Ohio and conducted a substantial amount of business in Broward County, Florida.

         7.         Venue is properly located in the Southern District of Florida because Defendant’

  Commercial Property is located in Broward County, Florida, Defendant regularly conduct business

  within Broward County, Florida, and because a substantial part(s) of the events or omissions giving

  rise to these claims occurred in Broward County, Florida.

                                     FACTUAL ALLEGATIONS

         8.         Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendant have yet to make its facilities accessible to individuals with disabilities.

         9.         Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continue to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’ businesses

  and properties.

         10.        The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

         11.        Plaintiff, DOUG LONGHINI, is an individual with disabilities as defined by and

  pursuant to the ADA. DOUG LONGHINI uses a wheelchair to ambulate. DOUG LONGHINI

  has very limited use of his hands and cannot operate any mechanisms which require tight grasping

  or twisting of the wrist. He also has a great deal of trouble walking or otherwise ambulating


                                                    2
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 3 of 12



  without the use of a wheelchair. He is limited in his major life activities by such, including but

  not limited to walking, standing, grabbing, grasping and/or pinching.

         12.      Defendant, PNS STORES INC., own, operate and oversee the Commercial

  Property, its general parking lot and parking spots.

         13.        The subject Commercial Property is open to the public and is located in

  Pembroke Pines, Broward County, Florida.

         14.      The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about January 15, 2020 and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately twenty-eight (28) miles from his residence, and is near his

  friends’ residences as well as other businesses and restaurants he frequents as a patron. He plans

  to return to the Commercial Property and the businesses located within the Commercial Property

  within two (2) months from the date of the filing of this Complaint.

         15.      Plaintiff is the President of National Alliance for Accessibility, Inc. and often

  travels through South Florida to conduct outreach activities on behalf of National Alliance for

  Accessibility, Inc. Many members and prospective members have transportation difficulties which

  requires Plaintiff to travel to visit members and prospective members.

         16.      Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendant’ Commercial Property and the businesses located within the Commercial Property for


                                                   3
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 4 of 12



  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within two (2) months from the filing of this

  Complaint.

         17.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         18.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’ Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, DOUG LONGHINI, and others

  similarly situated.

         19.       Defendant, PNS STORES INC., own and operate a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, PNS STORES INC., is responsible for complying with the

  obligations of the ADA. The place of public accommodation that Defendant, PNS STORES INC.,

  own and operate the Commercial Property Business located at 7930 Pines Blvd, Pembroke Pines,

  Florida.

         20.       Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing


                                                  4
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 5 of 12



  threat of discrimination from the Defendant’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Paragraph 25 of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

         21.      Defendant, PNS STORES INC., as owner and operator of the Commercial

  Business, is responsible for all ADA violations listed in Paragraph 25 of this Complaint.

         22.      Plaintiff, DOUG LONGHINI, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Paragraph 25 of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he


                                                  5
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 6 of 12



    and others similarly situated will have full and equal enjoyment of the Commercial Property, and

    businesses located within the Commercial Property without fear of discrimination.

           23.      Defendant have discriminated against the individual Plaintiff by denying him

    access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

    and/or accommodations of the Commercial Property, and businesses located within the

    Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                          ADA VIOLATIONS

           24.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 23 above as though fully set forth herein.

           25.      Defendant, PNS STORES INC., have discriminated, and continue to discriminate,

    against Plaintiff in violation of the ADA by failing, inter alia, to have accessible facilities by

    January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and gross receipts

    of $500,000 or less). A list of the violations that Plaintiff encountered during his visit to the

    Commercial Property, include but are not limited to, the following:

           A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.


                                                    6
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 7 of 12



iii.   The Plaintiff had difficulty accessing the facility, as there are designated accessible parking

       spaces located too far from an accessible route to the facility. Violation: Some of the accessible

       parking spaces are not located on the shortest route to an accessible entrance, violating Section

       4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

       readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

iv.    The Plaintiff could not navigate the curb ramps without assistance, as there are curb ramps at

       the facility that contain excessive flared side slopes, violating Section 4.7.5 of the ADAAG

       and Section 406.3 of the 2010 ADA Standards, whose resolution is readily achievable.




                                                      7
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 8 of 12



 v.       The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

          not provided. Violation: A level landing that is 60 inches minimum perpendicular to the

          doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vi.

vii.      The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

          Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

          4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

       Big Lots

             C. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the store, as the required 36” path isn’t

          provided due to objects that obstruct the path of travel. Violation: There isn’t a continuous path

          of travel connecting all essential elements of the store, in violation of Sections 4.2.1 & 4.3.3

          of the ADAAG, 28 CFR 36.211, and Section 403.5.1 of the 2010 ADA Standards, whose

          resolution is readily achievable.

             D. Public Restrooms

  i.      The Plaintiff had difficulty using the locking mechanism on the toilet compartment door

          without assistance, as it requires tight grasping. Violation: The toilet compartment door has

          non-compliant hardware for disabled patrons, violating Sections 4.13.9, 4.17.5, & 4.27.4 of

          the ADAAG and Sections 309.4, & 604.8.1.2 of the 2010 ADA Standards, whose resolution

          is readily achievable.


                                                        8
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 9 of 12



 ii.   The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

           26.       The discriminatory violations described in Paragraph 25 are not an exclusive list

    of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of

    public accommodation in order to photograph and measure all of the discriminatory acts violating

    the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

    requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

    presence, which prevented Plaintiff, DOUG LONGHINI, from further ingress, use, and equal

    enjoyment of the Commercial Business and businesses located within the Commercial Property;

    Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

    notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

    necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

    to Federal Rule of Civil Procedure 34.

           27.       The individual Plaintiff, and all other individuals similarly situated, have been

    denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

    privileges, benefits, programs and activities offered by Defendant, Defendant’ buildings,

    businesses and facilities; and has otherwise been discriminated against and damaged by the

    Defendant because of the Defendant’ ADA violations as set forth above. The individual Plaintiff,

    and all others similarly situated, will continue to suffer such discrimination, injury and damage

    without the immediate relief provided by the ADA as requested herein. In order to remedy this


                                                     9
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 10 of 12



   discriminatory situation, The Plaintiff requires an inspection of the Defendant’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

          28.          Defendant have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

          29.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

   a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

   all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

   entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

   U.S.C. § 12205 and 28 CFR 36.505.

          30.          Defendant are required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the


                                                      10
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 11 of 12



   Defendant’ place of public accommodation in order to determine all of the areas of non-compliance

   with the Americans with Disabilities Act.

          31.        Notice to Defendant is not required as a result of the Defendant’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

   and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

   or waived by the Defendant.

          32.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendant operates its

   businesses, located at and/or within the commercial property located at 7930 Pines Boulevard,

   Hollywood, Florida, the exterior areas, and the common exterior areas of the Commercial Property

   and businesses located within the Commercial Property, to make those facilities readily accessible

   and useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendant cure the violations of the ADA.

          WHEREFORE, The Plaintiff, DOUG LONGHINI, respectfully requests that this

   Honorable Court issue (i) a Declaratory Judgment determining Defendant at the commencement

   of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

   42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendant

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or


                                                    11
Case 0:20-cv-61253-XXXX Document 1 Entered on FLSD Docket 06/25/2020 Page 12 of 12



   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.


   Dated: June 25, 2020.
                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 4937 S.W. 74th Court
                                                 Miami, Florida 33155
                                                 Telephone: (305) 553-3464
                                                 Facsimile: (305) 553-3031
                                                 Primary E-Mail: ajperez@lawgmp.com
                                                 Secondary E-Mails: bvirues@lawgmp.com
                                                                       aquezada@lawgmp.com

                                                 By: ___/s/_Anthony J. Perez________
                                                        ANTHONY J. PEREZ
                                                        Florida Bar No.: 535451
                                                        BEVERLY VIRUES
                                                        Florida Bar No. 123713




                                                   12
